Citation Nr: 1226868	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-15 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for left wrist disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to service connection for bilateral hearing loss, tinnitus, a low back disability, and a left wrist disability.  The Veteran appealed the denial of all issues.  Thereafter, in a June 2012 rating decision, service connection for bilateral hearing loss and tinnitus was granted.  As this is considered a full grant of the benefits sought on appeal with respect to these two issues, they are no longer on appeal.  As such, the only issues currently before the Board are those listed on the title page of this decision.   

The issue of entitlement to service connection for low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have any current left wrist disability.


CONCLUSION OF LAW

Left wrist disability was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Board finds that VA's duty to notify was satisfied by letters sent to the Veteran in April 2008 and June 2008.  The April 2008 letter addressed all of the notice requirements, to include notice regarding disability ratings and effective dates, and was sent prior to the initial unfavorable decision by the Agency of Original Jurisdiction (AOJ) in March 2009.  

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records and private treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  

The RO did not afford the Veteran a VA examination or obtain a medical opinion in support of the claim being decided; however, such action is not mandated because it is not necessary.  In this regard, the Board notes that VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Evidence of a link between current disability and service must be sufficient and, the Board must consider lay evidence, but give it whatever weight it deems it is entitled to.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83. 

In this case, and as explained in greater detail below, there is no evidence of record, medical or lay, showing that the Veteran currently has a left wrist disability, let alone one that is related to service.  The Veteran has not, in any statement whatsoever, indicated when his left wrist disability began, what incident of service it may be related to, or even what his left wrist symptomatology consists of.  He has never indicated that he experienced a left wrist injury, disability, or even pain associated with his left wrist during service.  Moreover, the medical evidence of record is completely negative for left wrist complaints or findings.  Thus, the Veteran's claim for service connection for a left wrist disability is the only statement of record regarding this claimed disability, and it is general in nature and completely unsupported by the record.  

Therefore, the Board concludes that the Veteran's mere mention of "left wrist condition", without more, is not enough to entitle him to a VA medical examination because, if merely listing alleged disabilities on an application form and on appeal documents were sufficient to warrant an examination, then VA would be required to provide an examination in virtually every disability case, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Service connection requires a current disability, and the Veteran has not provided any information or evidence indicating that his claimed "condition" is currently present, as opposed to something that was present years ago but had resolved.  Thus, the Board concludes that the evidence of record is sufficient to decide the claim in this case, and a remand for a VA examination is not required.  38 C.F.R. § 3.159(c)(4).  Accordingly, the Board finds that VA's duty to assist has been met.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was a participant in the claims process, identifying relevant treatment records.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met. 


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309. 

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a left wrist disability.

The Veteran has claimed entitlement to service connection for a left wrist disability.  He has never specifically alleged why service connection is warranted.  In this regard, he did not indicate the date of onset of his claimed left wrist disability in his service connection claim, nor did he explain why he feels that he is entitled to service connection in his notice of disagreement, VA Form-9, or in any other statement submitted by him or his representative.

A review of the service treatment records is negative for any left wrist complaints, problems, or findings.  The separation examination report notes that examination of the upper extremities was normal.  The post-service medical evidence is also entirely negative for any left wrist complaints, problems, or findings.  

It is well established that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2002); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran has not submitted any evidence demonstrating a current diagnosis of any disability of the left wrist, nor has he submitted any lay evidence describing his left wrist symptomatology.  As such, the evidentiary requirement of demonstrating a current diagnosis has not been satisfied.  38 U.S.C.A. § 1131; McLain, 21 Vet. App. at 321

In conclusion, the evidence does not show that the Veteran currently has any left wrist disability which is related to active service.  The treatment records are absent for any indications of left wrist complaints, pain, problems, findings, or diagnoses.  Indeed, it is unclear whether the Veteran is even alleging that he injured his left wrist during service.  

While it is clear, based upon his claim, that the Veteran feels that service connection for a left wrist disability is warranted, his lay opinion regarding the presence of any current left wrist disability or such a disability being related to active service is outweighed by the medical evidence, which reflects absolutely nothing in terms of complaints or findings regarding the left wrist.  As previously noted, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  However, the Veteran as a lay person is not competent to testify that he has any diagnosis of a left wrist disability which is etiologically related to active service.  Concerning this, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead trying to state that he has a left wrist disability which is related to active service.  Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, a left wrist disability is not the type of condition that can be diagnosed without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  In this regard, the onset and diagnosis of a left wrist disability requires medical knowledge and the cause of the disease is a matter of medical complexity.  Thus, the Board concludes that, although the Veteran is competent to report symptoms he experienced (notably, he has not even done this), any general indication in a claim form that he is seeking service connection for a "left wrist condition" does not constitute competent evidence of the existence of a disability or the etiology of such.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Therefore, the Veteran's statements, as general and minimal as they are, do not constitute competent medical evidence on which the Board can make a service connection determination, and the medical evidence is devoid of any mention of the Veteran's left wrist.

In conclusion, the Board finds that the preponderance of the evidence is against the claim for service connection for a left wrist disability, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for left wrist disability is denied.


REMAND

The Veteran claims that he is entitled to service connection for low back disability.  He has not specifically made any statements regarding why he feels that service connection is warranted.

A review of the service treatment records reflects that in December 1969 the Veteran was seen for complaints of back pain/pulled muscle.  There are no further entries regarding any back pain or problems, and the separation examination notes normal examination of the spine.  Moreover, the report of medical history at the time of separation reflects that the Veteran denied that he had then had, or that he had ever had, back trouble of any kind.

The post-service private treatment records reflect that the Veteran was seen in 2006 as a new patient with complaints of aching low back pain, which had been ongoing for one month.  It was noted that he had no recent injury, but that he did fall from a tree once.  Private treatment records from May 2008 show ongoing treatment for chronic low back pain.

As previously noted, VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.

The Veteran has never undergone a VA examination for the purpose of determining the nature and etiology of any currently present low back disability.  In this regard, the Board notes that the service treatment records contain evidence of back pain in December 1969 and the post service medical evidence shows current evidence of a chronic low back problem.  While the December 1969 service treatment record does not reflect how the Veteran hurt his back/pulled a muscle, and the post-service medical evidence shows ongoing back pain for only one month, the post-service medical evidence reflects that the Veteran fell from a tree "once," and the Veteran has not specifically alleged why he feels that his current low back disability is etiologically related to service.  In light of this information and the low threshold required for finding a link between the current disability and service, the Board finds that the low threshold is met and that a VA examination is warranted.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  The Veteran must be requested to complete and return authorization and consent to release information forms regarding any treatment for his claimed low back disability since May 2008, so that VA can obtain copies of these records.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Schedule the Veteran for VA orthopedic examination to determine the nature and etiology of any current low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and post-service medical records.  A notation that the records were reviewed should be made.

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current back disability is causally or etiologically related to his military service. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]"38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

If the examiner cannot provide a requested opinion, the examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


